PER CURIAM.
Appellant, plaintiff below, Jorge Salmas appeals the trial court’s involuntary dismissal of Salinas’s claims. We affirm because the evidence adduced at trial by Salinas failed to establish any of the causes of action Salinas asserted against Appellee, defendant below, Martin Mobarak. Kopel v. Kopel, 117 So.3d 1147, 1152 (Fla. 3d DCA 2013), rev’d on other grounds, No. SC13-992, — So.3d -, 2017 WL 372074 (Fla. Jan. 26, 2017) (explaining that, to establish unjust enrichment claim, evidence of plaintiff conferring direct benefit upon defendant required); Beers v. Beers, 724 So.2d 109, 116-17 (Fla. 5th DCA 1998) (stating that imposition of constructive trust requires evidence of fiduciary relationship or evidence that defendant took unconscionable advantage of plaintiff); Edd Helms Elec. Contracting, Inc. v. Barnett Bank of S. Fla., N.A., 531 So.2d 238, 238 (Fla. 3d DCA. 1988) (holding that equitable lien unavailable when contract remedies are adequate).
Affirmed.